  Case 9:19-cr-80106-RS Document 5 Entered on FLSD Docket 06/28/2019 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SO U TH ER N DISTRIC T O F FLO R IDA

                             casexo.tq-ce-so InG-Sm kA%/m aybheœMqo
                                      18U.S.C.1922(g)(1)
                                      18U.S.C.j924(e)
                                      18U.S.C.j924(c)(1)(A)(i)
                                      21U.S.C.j841(a)(1)
                                      21U.S.C.j841(b)(1)(C)
UNITED STATES OF AM ERICA
                                                                     FILED BY *                D.C.
VS.

V IN CEN T ELR O Y SIM S,                                                  JUN 2? 2219
                                                                            ANGELA E.NOBLE
        D efendant.                                                        CLERK U S DISI GI
                                                                           s.D.oFF1A.-w.Ra.
                                  /
                                       IN D IC TM EN T

      The GrandJlzry chargesthat:

                                           C O UN T 1

       On or aboutApril29,2019,in Palm Beach County,in the Southern District of Florida,the

defendant,

                                    W N C EN T ELR O Y SIM S,

possessed afirenrm and nmmunition,towit:one(1)Springfield,M odelXDS,.45 caliberhandgun and
approximately fottr(4)rolmdsof.45caliberammunition,having previously been convicted ofa crime
ptmishable by im prisonm ent for a term exceeding one year, and did so lcnow ingly,the firenrm and

ammunitionhavingaffected interstateandforeigncom merce,in violation ofTitle 18,United StatesCode,

Sections922(g)(1)and924(e).
                                           COUNT Z

       On or about April 29, 2019, in Palm Beach Cotm ty,in the Southem D istrict of Florida, the

defendant,
  Case 9:19-cr-80106-RS Document 5 Entered on FLSD Docket 06/28/2019 Page 2 of 4



                                     V IN CEN T ELR O Y SIM S,

did knowingly and iptentionally possess with intentto distribute a controlled substance,in violation of

Title21,United StatesCode,Section 841(a)(1).
       Pursuantto Title 21,United States Code,Section 841(b)(1)(C),itis ful-ther alleged thatthis
violation involved a mixm re and substance containing a detectable am ountof cocaine,a Schedule'11

controlled substance.

                                             C O U NT 3

       on oraboutAprili9,2019,in Palm Beach County,in the Southem District of Florida,the
defendant,

                                     V IN C ENT E LR OY SIM S,

didknowinglypossessafirearm,towit:one(1)Springfield,M odelXDS,.45caliberhandgunloadedwith
approximatelyfour(4)roundsof.45 caliberammunition,in furtherance ofadrug trafficking crime,a
felony offenseforwhich thedefendantm aybeprosecutedinacou14oftheUnited States,thatis,aviolation

ofTitle 21,U nited StatesCode,Section 841,assetforth in Cotmt2 ofthisIndictm ent,in violation ofTitle

18,UnitedStatesCode,Section924(c)(1)(A)(i).


                                                   A TKUE BILL
                                                           .
                                                                                N   n .
                                                     ,
                                                     . .è.;y7.
                                                             )
 éh.            ( .
                                                   FO PER SON
                                                       J
                                                                            .       ..   ..m   v


ARIANA FAJARDO ORSHAN
U N ITED TA TES ATTORN EY




AD     C. C ICH A EL
A SSISTAN UN ITED ST         ES ATTORN EY
                                                                                                     2
 Case 9:19-cr-80106-RS Document 5 Entered on FLSD Docket 06/28/2019 Page 3 of 4
                                      UNITED STATESD ISTRICT CO URT
                                      SOUTHERN DISTRICT O F FLORIDA

UNITED STATES O F AM ER ICA                     CASE NO .
V.
                                                CERTIFICATE O F TRIA L ATTO RNEYA
VINCEN T ELRO Y SIM S
                         Defendant.
                                       /        Superseding Caselnform ation:

CourtDivision:(sel
                 ectone)                       New Defendantts)                  Yes I
                                                                                     --I            O
                                               N umberofN ew Defendants
E(1 Miami           EZ Keywest                 Totalnumberofcounts
    F'rt,           z w'PB (7q FTp
         1dohereby cel-tify that:
                1have carefully considered theallegationsofthe indictment,the numberofdefendants,the number
                ofprobablewitnessesand the legalcomplexitiesofthe Indictm ent/lnformation attached hereto.
                1am ararethattheinformationsuppliedoqthisjtqtemeqtwillberelied uponby theJudgesofthis
                Courtln settingtheircalrndarsandschedullng cnmlnaltrlalsunderthemandateoftheSpeedyTrial
                Act,Title28U.S.C.Sectlon 3161.
                                                yCS
                Iqterpreter:     (Yesc!rNo)
                Llstlanguage and/ordlalect
                Thiscasewilltake 2 -3          daysforthepal-tiestotly.
                Please check appropriate category and type ofoffense listed below :
                (Checkonlyone)                                 (Checkonlyone)
         I      0 to 5 days                     Z              Petty
         11     6 to 10 days                                   M inor
         l11    11 to 20 days                                  M isdem .
         IV     21to 60 days                                   Felony
         V      6ldaysand over
         6.     Hasthiscasebeen previously filed inthisDistrictCourt?     (YesorNo) N o
         lfyes:
         Judge:                                       CaseNo.
         (Attachcopyofdispositiveordeg'
                                      )
         Hasacomplaintbeentiledinthlsmatler?           (YesorNo)         vEs
     .   Ifyes:
         M agistrate CaseNo.                    19-8238-WM
         RelatedM iscellaneousnumbers:
         Defendantts)infederalcustody asof
         Defendantts)instatecustodyasof
         Rule20 from theDistrictof                              yeS
         lsthisapotentialdeathpenaltycase?(YesorNo)
                Doesthiscase originatefrom am atternending intheCentralRegion oftheU .S.Attorney'sOffice
                priortoAugust9,2013(M ag.JudgeA ficia0.valle)?                  Yes F1     No V-l
         8.     Doesthiscase originatefrom am atterpending in theN l'
                                                                    thern Region oftheU.S.Attorney'sOffice
                 priortoAugtlst8,20l4(Mag.JudgeShaniekMaynard)                  yes Z      No Z


                                                                ADA                A EL
                                                                ASSIS AN T UNITED STATES ATTORNEY
                                                                FL BarCcturtI.D.No.077232 1


*penalty Sheetts)attached                                                                               REV8/13/2018
      Case 9:19-cr-80106-RS Document 5 Entered on FLSD Docket 06/28/2019 Page 4 of 4




                              UNITED STAW SDISTRJCT COURT
                              SO U TH ER N D ISTR IC T O F FL O R ID A

                                  A M EN D ED PE N A L TY SH E ET

                                   C A SE N O .

       Defendant's N am e: VIN CEN T ELR O Y SIM S,


    COUNT           W OLATION                     U .S.CODE            M A X.PENALTY

      1     Possession ofafirearm and             18USC 922(g)(1) Lifeinprison
            nmmtmitionbyaprohibitedperson-        and924/)        15yearsM an/M in
            convicted felon                                         $250,000 fine
                                                                    SR : 5 years
                                                                    $100 SpecialAssessment

      2     Possessionwithintenttodistribute      21:841(a)(1)and   20yearsinprison
            cocaine                               (b)(1)(C)         $5,000,000fine
                                                                    SR : A tleast3 yearsto life
                                                                    $100 SpecialAssessment

            Possession offirenr'm infudherance    18:924(c)(1)(A)(i) Lifeinprison                    .,
.           ofdrug trafficking offense                              5 yearm andatory m inim llm
                                                                    consecutive to a1lother counts
                                                                    $250,000fine
                                                                    SR :5 years
                                                                    $100 SpecialAssessment
